Citation Nr: 0118066	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June to November 1943.

In October 1944, he claimed service connection for a heart 
disorder.  A December 1944 rating decision granted service 
connection for heart disease on the basis of aggravation, and 
assigned a 10 percent evaluation.  A May 1949 RO decision 
reduced the rating to noncompensable and a June 1955 RO 
decision severed service connection for heart disease on the 
ground that the grant of service connection was clearly and 
unmistakably erroneous.

In a statement dated in September 1998, and a letter dated in 
March 1999, the veteran sought to reopen his claim.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
July 1999 rating decision by the Columbia, South Carolina, 
Regional Office (RO) that denied the claim.

In a July 1999 VA Form 9, which was not a Substantive Appeal 
since a Statement of the Case had not yet been issued, the 
veteran requested a VA Central Office hearing.  In July and 
August statements, he also requested a hearing at the RO.  He 
was afforded such a hearing in October 1999, and the case was 
certified to the Board in February 2000.  However, in a March 
2000 letter to the Board, the veteran reiterated his request 
for a Central Office hearing.  Accordingly, a December 2000 
Board decision remanded the case to the RO pending the 
hearing.  A Central Office hearing was scheduled for August, 
but was canceled by the veteran.  In a November 2000 letter 
from his representative, the veteran requested a 
videoconference hearing.  In April 2001, the veteran 
testified at a videoconference hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.





FINDINGS OF FACT

1.  Service connection for heart disease was severed by the 
RO in a rating decision of June 1955; although the veteran 
was notified of the decision and his appellate rights, no 
timely appeal was filed.

2.  Evidence submitted since that determination is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for heart disease.  


CONCLUSIONS OF LAW

1.  Inasmuch as no notice of disagreement was timely filed to 
the June 1955 rating decision, severing service connection 
for heart disease, such became final.  38 U.S.C.A. § 7105 
(West 1991).

2.  New and material evidence to reopen the claim for service 
connection for heart disease has been presented.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in a June 1955 rating action, the RO severed 
service connection for heart disease.  That action was based 
on evidence showing that the veteran's complaints of cardiac 
palpitations and shortness of breath existed for several 
years before service entry, and a functional heart murmur was 
noted at entry.  No complicating disease, including rheumatic 
fever, was noted during his brief period of service.  The 
veteran was notified of the determination but did not file a 
timely notice of disagreement.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000). If, however, new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 1991).

"New" evidence is evidence that was not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record.  "Material" evidence 
is evidence that is relevant and probative of the issue at 
hand, and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a);  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the file since the June 1955 severance 
action includes statements from the veteran's private 
physician, G.G. Watts, Jr., M.D., to the effect that it was 
certainly possible that the veteran did not have heart 
disease when he was inducted into service and subsequently 
developed it around the time he was treated for a sore throat 
in 1943.  Also added was the veteran's testimony on two 
occasions, under oath, to the effect that he had no episodes 
of rheumatic fever or strep throat, or other relevant 
symptoms, prior to treatment in service.  Assuming the 
credibility of such statements, for the limited purpose of 
determining whether such constitutes new and material 
evidence, the Board finds that the newly received evidence is 
so significant that it must be considered in order to fairly 
decide the veteran's claim.  


ORDER

The claim for service connection for heart disease is 
reopened; to this extent only the appeal is allowed.  


REMAND

As noted above, the Board finds that the veteran has reopened 
his claim with the submission of new and material evidence.  
Unfortunately, under the present state of the record, we are 
unable to reach the merits of the veteran's claim.  While he 
said, in his March 1999 letter, that he wished to reopen his 
claim for service connection for heart disease, he also said 
that his complaint was with an April 1955 notice from the RO 
of intent to sever service connection for heart disease.  
Elsewhere in the letter, he requested that service connection 
be reinstated retroactive to the date of severance.  In a 
June 1999 statement, he said that VA was "in error and wrong 
when it said my S/C heart condition was erroneous . . . ."  
(This is an apparent reference to the June 1955 severance of 
service connection, a severance based on clear and 
unmistakable error in the decision that granted service 
connection.)  Finally, in his August 1999 Substantive Appeal, 
VA Form 9, the veteran said, "I feel erred [sic] when it 
took my 10% S/C away for heart disease."  Clearly, the real 
thrust of the veteran's claim is that the June 1955 RO 
decision, which severed service connection for heart disease, 
constituted clear and unmistakable error (CUE).

That said, we recognize that while the veteran sought to 
reopen a claim for service connection for heart disease, he 
was directed toward such a claim by RO correspondence 
suggesting it was the only one available.  A claim of CUE in 
the 1955 decision to sever service connection is not 
incompatible with one to reopen, and a claim to reopen may be 
made in the alternative.  However, the evidence needed to 
substantiate a claim of CUE is different from that needed to 
substantiate a claim to reopen.

In this case, with regard to a claim of CUE, a March 1955 
rating decision proposed severance of service connection and 
the veteran was notified thereof by an April letter, the 
receipt of which he acknowledged in a March 1999 letter to 
the RO.  The April 1955 letter gave him 60 days to submit 
evidence in response to the proposed severance.  He elected 
not to do so, and severance of service connection was 
accomplished by the June 1955 rating decision.  A letter of 
the same month advised him of the June decision, and his 
right to appeal it, but he elected not to do so.  Thus, in 
the absence of a timely appeal, the June 1955 decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.

Generally, final RO decisions can only be changed, on the 
same factual basis, by an appeal to duly constituted 
appellate authorities.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In the absence of an appeal, final RO decisions 
can only be changed, on the same factual basis, if they are 
found to be clearly and unmistakably erroneous pursuant to 
38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).  Id.  The law 
on CUE embodies the ancient and exemplary legal principle of 
res judicata, i.e., that a final judgment on the merits of a 
claim, rendered by an adjudicative body of competent 
jurisdiction, is conclusive as to the rights of the parties 
and constitutes a bar to a subsequent action on the same 
claim by the same parties.  See McDowell v. Brown, 5 Vet. 
App. 401, 405 (1993); BLACK'S LAW DICTIONARY 1305 (6th ed. 
1990).

A claim of CUE is a collateral attack on a final RO decision.  
Crippen v. Brown, 9 Vet. App. 412, 417-18 (1996); Smith v. 
Brown, 35 F.3d 1516, 1521 (Fed. Cir. 1994); Eddy v. Brown, 9 
Vet. App. 52, 57 (1996); Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  However, the Court has held that there is a 
presumption of validity to final decisions and, where such 
decisions are collaterally attacked, the presumption is very 
strong.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Berger v. Brown, 10 Vet. App. 166 (1997); Luallen v. Brown, 8 
Vet. App. 92 (1995); Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993), motion for review en banc denied, 6 Vet. App. 162 
(1993) (per curiam). 

The veteran is advised that the evidence needed to 
substantiate a claim of CUE is evidence tending to show that:  
(1) either the correct facts, as they were known at the time, 
were not considered by the adjudicator, or the applicable 
statutory or regulatory provisions were incorrectly applied; 
and (2) the error is one that is undebatable, and is of the 
sort that a manifestly different outcome would have resulted 
had the error not been made.  Further, review of the decision 
in question must consider only the evidence of record, and 
the law applicable, at the time of the decision.  Phillips, 
supra, citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc), and Damrel v. Brown, 6 Vet. App. 242 
(1994).

In the event that the decision on the claim of CUE is adverse 
to the veteran, further action is required to address the 
reopened claim for service connection for heart disease on 
the merits.  This brings us to an additional consideration.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam).  It also included an enhanced duty on the part of VA 
to notify a claimant of the evidence needed to substantiate a 
claim, and redefined the obligation of VA with respect to its 
duty to assist a claimant develop evidence pertaining to the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  VCAA is applicable 
to all claims filed on or after the date of its enactment, or 
filed before the date of enactment and not final as of that 
date.  Id. at § 7(a); see, also, Holliday v. Principi, 14 
Vet. App. 280 (2001).

Although it does not appear, from the veteran's testimony, 
that there are any outstanding medical records which have not 
been secured, the veteran should be provided the opportunity 
to submit evidence which would tend to show that he has a 
heart disease that is of service origin, or which was 
aggravated during military service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ensure that notification 
and evidentiary development required by 
law, including that required by VCAA, are 
completed.  In this regard, the veteran 
should be given the opportunity to present 
argument on the issue of whether the June 
1955 rating decision which severed service 
connection for heart disease was clearly 
and unmistakably erroneous.   

2.  The RO should then adjudicate the 
issue of CUE in the June 1955 decision.  
In the event such determination is adverse 
to the veteran, he should be fully 
apprised of the decision and the reasons 
therefor.  If he timely expresses 
disagreement with such finding, both he 
and his representative should be furnished 
with a supplemental statement of the case 
which addresses the matter of CUE.  In the 
event an appeal is perfected, that issue 
should be certified to the Board for its 
review.

3.  In addition, if it is determined by 
the RO that the June 1955 decision was not 
CUE, any further development with respect 
to the reopened claim for service 
connection for heart disease should be 
undertaken, to include advising the 
veteran of the evidence which is needed to 
establish such claim.  Any outstanding 
records, VA or private, relating to 
treatment of the veteran's heart disease 
should be obtained for inclusion in the 
file.    

4.  If deemed necessary, the veteran 
should be afforded VA cardiology 
examination so that the relationship, if 
any, between any current heart pathology 
and the veteran's military service can be 
explored.  In the event such examination 
is conducted, the examiner should review 
the claims folder.  

5.  The RO should then take adjudicative 
action on the claim for service connection 
for heart disease, considering all the 
evidence, both old and new.  If such is be 
denied, the RO should furnish the veteran 
and his representative a Supplemental 
Statement of the Case that informs them of 
applicable law and that provides adequate 
reasons and bases for determinations made.  
The veteran and his representative must be 
afforded an opportunity to respond thereto 
before the claim file is returned to the 
Board for further appellate consideration.

The purpose of this remand is to afford due process, and it 
is not the Board's intent to suggest any particular outcome.  
The veteran may submit additional evidence or argument on the 
matters remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board, or by 
the Court, for additional evidentiary development or other 
action, must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

